     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 1 of 11 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiffs
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SYED SHAH; NIKITA MCINTIRE, ) Case No.
     individually and on behalf of all others )
12   similarly situated,                      ) CLASS ACTION
13                                            )
     Plaintiffs,                              ) COMPLAINT FOR:
14
                                              )
15          vs.                               ) 1. NEGLIGENT VIOLATIONS OF
                                                   THE TELEPHONE CONSUMER
16                                            )    PROTECTION ACT [47 U.S.C.
     OX CAR CARE, INC.; and DOES 1            )    §227(b)]
17   through 10, inclusive,                   ) 2. WILLFUL VIOLATIONS OF
                                                   THE TELEPHONE CONSUMER
18                                            )    PROTECTION ACT [47 U.S.C.
     Defendants.                              )    §227(b)]
19                                            )
20                                            ) DEMAND FOR JURY TRIAL
21
22         1.     Plaintiffs SYED SHAH and NIKITA MCINTIRE (“Plaintiffs”) bring
23   this Class Action Complaint for damages, injunctive relief, and any other available
24   legal or equitable remedies, resulting from the illegal actions of Defendant OX CAR
25   CARE, INC. (hereinafter “Defendant”), in negligently contacting Plaintiffs on
26   Plaintiffs’ cellular telephones, in violation of the Telephone Consumer Protection
27   Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading Plaintiffs’ privacy.
28   Plaintiffs allege as follows upon personal knowledge as to themselves and their own


                                 CLASS ACTION COMPLAINT
                                             -1-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 2 of 11 Page ID #:2




 1   acts and experiences, and, as to all other matters, upon information and belief,
 2   including investigation conducted by its attorneys.
 3         2.     The TCPA was designed to prevent calls and messages like the ones
 4   described within this complaint, and to protect the privacy of citizens like Plaintiffs.
 5   “Voluminous consumer complaints about abuses of telephone technology – for
 6   example, computerized calls dispatched to private homes – prompted Congress to
 7   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 8         3.     In enacting the TCPA, Congress intended to give consumers a choice
 9   as to how creditors and telemarketers may call them, and made specific findings
10   that “[t]echnologies that might allow consumers to avoid receiving such calls are
11   not universally available, are costly, are unlikely to be enforced, or place an
12   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
13   end, Congress found that
14                [b]anning such automated or prerecorded telephone calls to the
15                home, except when the receiving party consents to receiving the
16                call or when such calls are necessary in an emergency situation
17                affecting the health and safety of the consumer, is the only
18                effective means of protecting telephone consumers from this
19                nuisance and privacy invasion.
20   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
21   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
22   purpose).
23         4.     Congress also specifically found that “the evidence presented to the
24   Congress indicates that automated or prerecorded calls are a nuisance and an
25   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
26   Mims, 132 S. Ct. at 744.
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 3 of 11 Page ID #:3




 1         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 2   TCPA case regarding calls to a non-debtor similar to this one:
 3
 4                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 5                Act curtails the use of automated dialers and prerecorded messages to
 6                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
 7
                  answering the call. An automated call to a landline phone can be an
 8                annoyance; an automated call to a cell phone adds expense to
 9                annoyance.
10         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

11         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

12   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

13   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

14                                 Jurisdiction and Venue

15         7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,

16   individual residing in the states of New Jersey and Georgia, seek relief on behalf of

17   a Class, which will result in at least one class member belonging to a different state

18   than that of Defendants, a company located in California and incorporated in

19   Delaware and doing business within and throughout California and the United

20   States. Plaintiff also seeks $1,500.00 in damages for each call in violation of the

21   TCPA, which, when aggregated among a proposed class in the thousands, exceeds

22   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity

23   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005

24   (“CAFA”) are present, and this Court has jurisdiction.

25         8.     Venue is proper in the United States District Court for the Central

26   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

27   business within the State of California within the County of Orange.

28   ///



                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 4 of 11 Page ID #:4




 1                                       PARTIES
 2         9.     Plaintiff SYED SHAH is an individual living in Atlantic County, New
 3   Jersey, and is a “person” as defined by 47 U.S.C. § 153 (39).
 4         10.    Plaintiff NIKITA MCINTIRE is an individual living in DeKalb
 5   County, Georgia, and is a “person” as defined by 47 U.S.C. § 153 (39).
 6         11.    Defendant OX CAR CARE, INC. is nationwide vehicle service
 7   contract administrator providing vehicle owners with protection plans to offset the
 8   cost of car maintenance and repair, located in the state of California and
 9   incorporated in the state of Delaware, and is a “person” as defined by 47 U.S.C. §
10   153 (39).
11         12.    The above named Defendant, and its subsidiaries and agents, are
12   collectively referred to as “Defendants.” The true names and capacities of the
13   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
14   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
15   names. Each of the Defendants designated herein as a DOE is legally responsible
16   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
17   Complaint to reflect the true names and capacities of the DOE Defendants when
18   such identities become known.
19         13.    Plaintiff is informed and believes that at all relevant times, each and
20   every Defendant was acting as an agent and/or employee of each of the other
21   Defendants and was acting within the course and scope of said agency and/or
22   employment with the full knowledge and consent of each of the other Defendants.
23   Plaintiff is informed and believes that each of the acts and/or omissions complained
24   of herein was made known to, and ratified by, each of the other Defendants.
25                                   Factual Allegations
26         14.    On or about June 2020, Plaintiff Syed Shah received a series of
27   unsolicited calls and text messages from Defendants on his cellular telephone
28   number ending in -0096 in an attempt to solicit Plaintiff to purchase Defendants’


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 5 of 11 Page ID #:5




 1   services.
 2         15.    During this time, Defendants began to use Plaintiff Syed Shah’s
 3   cellular telephone for the purpose of sending Plaintiff solicitation offers via and text
 4   messages, including text messages sent to and received by Plaintiff from Defendant
 5   on multiple occasions including, but not limited to, June 24, 2020, July 8, 2020, and
 6   July 14, 2020.
 7         16.    On June 24, 2020, Plaintiff Syed Shah received a text message from
 8   Defendant that read:
 9
10
11
12
13
14
15
16
17         17.    Plaintiff Syed Shah received other text messages similar to this one
18   from Defendant.
19         18.    In furtherance of their attempts to solicit Plaintiff, on July 22, 2020
20   Defendants called Plaintiff on his cellular telephone.
21         19.    On or about October 2020, Plaintiff Nikita McIntire received an
22   unsolicited text messages from Defendants on her cellular telephone number ending
23   in -2049 in an attempt to solicit Plaintiff to purchase Defendants’ services.
24         20.    Defendants’ text message directed Plaintiff McIntire to call another
25   number which she did. When the call connected, she heard a click and was
26   transferred to a live person. After several transfers, Plaintiff was connected with an
27   Ox Car Care manager.
28         21.    The calls and text messages placed to Plaintiffs’ cellular telephone


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 6 of 11 Page ID #:6




 1   were placed via Defendants’ SMS Blasting Platform, i.e., an “automatic telephone
 2   dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by
 3   47 U.S.C. § 227 (b)(1)(A).
 4         22.      The telephone numbers that Defendants, or their agent, contacted are
 5   assigned to a cellular telephone service for which Plaintiffs incur a charge for
 6   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 7         23.      These telephone calls and text messages constituted calls that were not
 8   for emergency purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
 9         24.      Plaintiffs never provided their cellular telephone numbers to
10   Defendants for purposes of solicitation. Accordingly, Defendants and their agent
11   never received Plaintiff’s prior express consent to receive unsolicited text messages,
12   pursuant to 47 U.S.C. § 227 (b)(1)(A).
13         25.      These telephone calls by Defendants, or its agents, violated 47 U.S.C.
14   § 227(b)(1).
15                                 CLASS ALLEGATIONS
16         26.      Plaintiffs brings this action on behalf of themselves and on behalf of
17   and all others similarly situated (“the Class”).
18         27.      Plaintiffs represent, and are members of, the Class, defined as follows:
19
                    All persons within the United States who received any
20                  unsolicited calls or text messages from Defendants which
21                  were not made for emergency proposes or with the
                    recipient’s prior express consent within the four years
22
                    prior to the filing of this Complaint
23
24         28.      Defendants and their employees or agents are excluded from the Class.
25   Plaintiff does not know the number of members in the Class but believes the Class
26   members number in the hundreds of thousands, if not more. Thus, this matter
27   should be certified as a Class action to assist in the expeditious litigation of this
28   matter.


                                  CLASS ACTION COMPLAINT
                                               -6-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 7 of 11 Page ID #:7




 1         29.    Plaintiffs and members of the Class were harmed by the acts of
 2   Defendants in at least the following ways: Defendants, either directly or through
 3   their agents, illegally contacted Plaintiffs and the Class members via their cellular
 4   telephones by using marketing and text messages, thereby causing Plaintiffs and the
 5   Class members to incur certain cellular telephone charges or reduce cellular
 6   telephone time for which Plaintiffs and the Class members previously paid, and
 7   invading the privacy of said Plaintiffs and the Class members. Plaintiffs and the
 8   Class members were damaged thereby.
 9         30.    This suit seeks only damages and injunctive relief for recovery of
10   economic injury on behalf of the Class, and it expressly is not intended to request
11   any recovery for personal injury and claims related thereto. Plaintiffs reserve the
12   right to expand the Class definition to seek recovery on behalf of additional persons
13   as warranted as facts are learned in further investigation and discovery.
14         31.    The joinder of the Class members is impractical and the disposition of
15   their claims in the Class action will provide substantial benefits both to the parties
16   and to the court. The Class can be identified through Defendants’ records or
17   Defendants’ agent’s records.
18         32.    There is a well-defined community of interest in the questions of law
19   and fact involved affecting the parties to be represented. The questions of law and
20   fact to the Class predominate over questions which may affect individual Class
21   members, including the following:
22                a.     Whether, within the four years prior to the filing of this
23                       Complaint, Defendants or their agents called and/or sent any
24                       text messages to the Class (other than a message made for
25                       emergency purposes or made with the prior express consent of
26                       the called party) to a Class member using any automatic dialing
27                       system to any telephone number assigned to a cellular phone
28                       service;


                                    CLASS ACTION COMPLAINT
                                              -7-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 8 of 11 Page ID #:8




 1                   b.    Whether Plaintiffs and the Class members were damaged
 2                         thereby, and the extent of damages for such violation; and
 3                   c.    Whether Defendants and their agents should be enjoined from
 4                         engaging in such conduct in the future.
 5         33.       As a person that received at least one marketing call and text message
 6   without Plaintiffs, prior express consent, Plaintiffs are asserting claims that are
 7   typical of the Class. Plaintiffs will fairly and adequately represent and protect the
 8   interests of the Class in that Plaintiffs have no interests antagonistic to any member
 9   of the Class.
10         34.       Plaintiffs and the members of the Class have all suffered irreparable
11   harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class
12   action, the Class will continue to face the potential for irreparable harm. In addition,
13   these violations of law will be allowed to proceed without remedy and Defendants
14   will likely continue such illegal conduct. Because of the size of the individual Class
15   member’s claims, few, if any, Class members could afford to seek legal redress for
16   the wrongs complained of herein.
17         35.       Plaintiffs have retained counsel experienced in handling class action
18   claims and claims involving violations of the Telephone Consumer Protection Act.
19         36.       A class action is a superior method for the fair and efficient
20   adjudication of this controversy. Class-wide damages are essential to induce
21   Defendants to comply with federal and California law. The interest of Class
22   members in individually controlling the prosecution of separate claims against
23   Defendants are small because the maximum statutory damages in an individual
24   action for violation of privacy are minimal. Management of these claims is likely
25   to present significantly fewer difficulties than those presented in many class claims.
26         37.       Defendants has acted on grounds generally applicable to the Class,
27   thereby making appropriate final injunctive relief and corresponding declaratory
28   relief with respect to the Class as a whole.


                                   CLASS ACTION COMPLAINT
                                                -8-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 9 of 11 Page ID #:9




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                      47 U.S.C. §227(b).
 4         38.    Plaintiffs repeat and incorporates by reference into this cause of action
 5   the allegations set forth above.
 6         39.    The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 9   47 U.S.C. § 227 (b)(1)(A).
10         40.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
11   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
12   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13         41.    Plaintiffs and the Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15                           SECOND CAUSE OF ACTION
16    Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                             Act
18                                      47 U.S.C. §227(b)
19         42.    Plaintiffs repeat and incorporates by reference into this cause of action
20   the allegations set forth above.
21         43.    The foregoing acts and omissions of Defendant constitute numerous
22   and multiple knowing and/or willful violations of the TCPA, including but not
23   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
24   and in particular 47 U.S.C. § 227 (b)(1)(A).
25         44.    As a result of Defendant’s knowing and/or willful violations of 47
26   U.S.C. § 227(b), Plaintiffs and the Class members are entitled an award of
27   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
28   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                  CLASS ACTION COMPLAINT
                                                -9-
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 10 of 11 Page ID #:10




 1          45.    Plaintiffs and the Class members are also entitled to and seek
 2    injunctive relief prohibiting such conduct in the future.
 3                                   PRAYER FOR RELIEF
 4     WHEREFORE, Plaintiffs request judgment against Defendants for the following:
 5                    a. That this action be certified as a class action on behalf of The
 6                        Classes and Plaintiffs be appointed as the representative of The
 7                        Classes;
 8                    b. As a result of Defendant’s negligent violations of 47 U.S.C.
 9                        §227(b)(1), Plaintiffs and the Class members are entitled to and
10                        request $500 in statutory damages, for each and every violation,
11                        pursuant to 47 U.S.C. 227(b)(3)(B);
12                    c. As a result of Defendant’s willful and/or knowing violations of
13                        47 U.S.C. §227(b)(1), Plaintiffs and the Class members are
14                        entitled to and request treble damages, as provided by statute,
15                        up to $1,500, for each and every violation, pursuant to 47
16                        U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
17                    d. For actual damages according to proof;
18                    e. For reasonable attorneys’ fees and costs of suit;
19                    f. For prejudgment interest at the legal rate; and,
20                    g. Any and all other relief that the Court deems just and proper.
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///


                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 8:20-cv-02234-CJC-KES Document 1 Filed 11/25/20 Page 11 of 11 Page ID #:11




 1                                     JURY DEMAND
 2          46.    Pursuant to the Seventh Amendment to the Constitution of the United
 3    States of America, Plaintiffs are entitled to, and demands, a trial by jury.
 4
            Respectfully submitted this 25th day of November, 2020.
 5
 6
                                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8                                      By: /s/ Todd M. Friedman
                                            Todd M. Friedman
 9
                                            Law Offices of Todd M. Friedman
10                                          Attorney for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  CLASS ACTION COMPLAINT
                                               - 11 -
